                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

Grafton School District,

                              Plaintiff

v.                                                       Case No. 19-cv-1179

J.L., a minor, by and through
his parent and next friend, L.L.,

                              Defendants.

                            ANSWER AND COUNTER-CLAIMS


       Defendants J.L, a minor by and through his parent and next friend, L.L.,

through their attorney, Jeffrey Spitzer-Resnick, hereby Answer Plaintiff’s Complaint

and assert Counter-Claims, as follows:

                              JURISDICTION AND VENUE

       1.      Admitted

       2.      Admitted

                                     THE PARTIES

       3.      Admitted

       4.      Admitted

                                    RELEVANT FACTS

       5.      Admit the first sentence regarding the Student’s age and dates of

               attendance at school in the District. Dispute the second sentence

               regarding what the Student excelled at as both inaccurate and




                                                                                   1
      Case 2:19-cv-01179-LA Filed 09/12/19 Page 1 of 14 Document 11
       incomplete. Admit that the Student experienced difficulty with

       writing.

 6.    Admitted to the extent that these are general, though incomplete

       statements that do not reflect the full range of the Student’s assets and

       challenges as fully reflected in the administrative record.

 7.    Admitted, although defendants assert the plaintiff asserts insufficient

       facts regarding the Student’s IEP as the document speaks for itself.

 8.    Admitted.

 9.    Admitted, although defendants assert that the plaintiff’s summary of

       Susan Carneol’s report does not contain sufficient detail upon which

       the court may make a decision, and that her report speaks for itself.

 10.   Admitted.

 11.   Admitted.

 12.   Dispute that all of Carneol’s recommendations were incorporated into

       the IEP, although admit that many of them were so incorporated, and

       that the document speaks for itself.

 13.   Admitted, although defendants assert that plaintiff’s description of the

       goals is insufficient and that the document speaks for itself.

 14.   Admitted, although defendants assert that plaintiff’s description of the

       goals is insufficient and that the document speaks for itself.

 15.   Dispute defendant’s characterization of the Student’s so-called

       success, as numerous facts in the record reveal otherwise.




                                                                               2
Case 2:19-cv-01179-LA Filed 09/12/19 Page 2 of 14 Document 11
 16.   Admit regarding the Student’s writing goal. Dispute that he met that

       goal. Admit that the District was unable to discern a process that

       worked consistently for the Student with respect to his writing.

       Dispute that the Student made progress towards his other goals, due

       to vagueness.

 17.   Dispute due to vagueness.

 18.   Admitted.

 19.   Admitted.

 20.   Admitted as to facts stated, however, dispute to the extent that the IEP

       contains far more information and the document speaks for itself.

 21.   Admitted as to facts stated, however, dispute to the extent that the IEP

       contains far more information and the document speaks for itself.

 22.   Admitted.

 23.   Admit that the Parent repeatedly requested that the District test the

       Student’s writing level. Dispute the legal conclusion that there are no

       regulations that mandated such testing. Admit that the Student’s

       writing was assessed and determined to be at the third to fourth

       grade level. Dispute that the Student had previously shown grade-

       level proficiency in other areas associated with the overall functions

       associated with writing.

 24.   Admitted.

 25.   Admitted.




                                                                                 3
Case 2:19-cv-01179-LA Filed 09/12/19 Page 3 of 14 Document 11
 26.   Admitted as to the first sentence regarding the five areas in which the

       class was assessed and as to the “no count” assessment, which the

       Student was given in writing. Dispute that the “no count” assessment

       neither hurt nor helped the Student. Dispute the teacher’s intentions

       in not counting his writing and that failing to do so accurately

       reflected his learning profile. Dispute the description of an unnamed

       teacher’s testimony as incomplete. The transcript speaks for itself.

       Dispute that the Student was graded using the same grading rubric as

       the other student’s in the class as inherently inconsistent with the

       District’s admission that it failed to count the Student’s writing score.

       Assert that this non-standard grading technique was not authorized

       by the Student’s IEP.

 27.   Admitted with the caveat that the Student’s GPA included his

       artificially inflated grade in American Literature and Composition.

 28.   Admitted.

 29.   Admitted that the Student did not meet three goals. Dispute that one

       unnamed teacher believed the Student was making progress in

       writing, as the transcript speaks for itself.

 30.   Dispute as inaccurate and incomplete and assert that the documents

       speak for themselves.

 31.   Admitted.

 32.   Admitted.

 33.   Admitted.



                                                                                   4
Case 2:19-cv-01179-LA Filed 09/12/19 Page 4 of 14 Document 11
 34.   Denied due to vagueness. The document speaks for itself.

 35.   Admitted.

 36.   Admitted.

 37.   Admitted.

 38.   Admitted.

 39.   Admitted, however, the progress reports contain additional

       information and the documents speak for themselves.

 40.   Admitted with the clarification that said notice was in writing.

 41.   Admitted.

 42.   Denied.

 43.   Denied.

 44.   Admitted.

 45.   Admitted, with the addition that on August 17, 2019, the District

       offered to mediate with the Parent, which the Parent ultimately

       accepted, although the mediation was unsuccessful.

 46.   Admitted.

 47.   Admitted, with the clarification that the District never issued a Notice

       of IEP meeting after the May 23, 2018 IEP meeting.

 48.   Admitted, with the clarification that the Parent did not want her son,

       who was struggling, behind and shy, to have his programming

       interrupted

 49.   Admitted, with the clarification that the Parent was unaware of these

       services, programming and support until hearing testimony from



                                                                                5
Case 2:19-cv-01179-LA Filed 09/12/19 Page 5 of 14 Document 11
       District staff at the due process hearing since the District never

       reconvened the IEP team after May 23, 2018, and never revised the

       Student’s IEP after May 23, 2018. Moreover, during the mediation

       between the parties, the District did not offer any of these services.

 50.   Dispute that the Parent failed to cooperate with the District to finalize

       the IEP as the Parent never failed to attend a duly Noticed IEP

       meeting. Admit that the parent made plagiarism allegations against a

       District employee. Admit that the District conducted what it asserts

       was an investigation of her allegation. Dispute that the district’s

       determination was correct.

 51.   Admitted.

 52.   Admitted.

 53.   Admitted.

 54.   Admitted.

 55.   Dispute the District’s assertion and instead assert that the ALJ’s

       Decision and Order was made in accordance with a preponderance of

       the evidence and relevant statutory, regulatory and case law.

 56.   Dispute that the ALJ made errors of law and fact which are

       unidentified by the District.

 57.   Dispute that the ALJ failed to apply the correct legal standard or

       follow appropriate legal principles in making her decision and instead

       assert that the ALJ’s Decision and Order was made in accordance with




                                                                                6
Case 2:19-cv-01179-LA Filed 09/12/19 Page 6 of 14 Document 11
       a preponderance of the evidence and relevant statutory, regulatory

       and case law.

 58.   Dispute that the ALJ failed to apply the correct legal standard or

       follow appropriate legal principles in making her decision and instead

       assert that the ALJ’s Decision and Order was made in accordance with

       a preponderance of the evidence and relevant statutory, regulatory

       and case law.

 59.   Dispute that the ALJ erred regarding the Student’s speech and

       language needs and instead assert that the ALJ’s Decision and Order

       was made in accordance with a preponderance of the evidence and

       relevant statutory, regulatory and case law.

 60.   Dispute that the ALJ, as trier of fact, erred by crediting the Parent’s

       testimony regarding the Student’s needs. Further dispute that the ALJ

       relied on the Parent’s testimony alone in rendering her decision as her

       decision clearly reflects a thorough review of the entire

       administrative record.

 61.   Dispute that the ALJ, as trier of fact, relied on irrelevant evidence in

       making her decision. Assert that the ALJ properly found Parent’s

       reasonable requests to have her son receive additional evaluation

       were credible due to the ongoing academic struggles experienced by

       the Student.




                                                                                  7
Case 2:19-cv-01179-LA Filed 09/12/19 Page 7 of 14 Document 11
 62.   Dispute that the ALJ, as trier of fact, erred by relying on evidence

       regarding the District’s failure to provide sufficient progress reports

       to the Parent.

 63.   Dispute that the ALJ erred by relying on the May 23, 2018 IEP, as

       there was no other IEP to rely upon, since the District failed to

       convene a subsequent IEP meeting or revise the May 23, 2018 IEP.

 64.   Dispute that the ALJ erred by assigning blame to the District for failing

       to convene an IEP meeting subsequent to May 23, 2018, as the District

       is the only legal entity with the power to convene such a meeting.

 65.   Dispute that the ALJ erred by determining that the May 2018 IEP was

       not reasonably calculated to enable the Student to receive a free

       public education (FAPE).

 66.   Dispute that the ALJ’s decision was tainted in any manner include that

       described by the District.

 67.   Dispute that the ALJ erred by relying on the Student’s failure to meet

       half of his goals and that those unmet goals were continued from year

       to year.

 68.   Dispute that the preponderance of evidence in the administrative

       record demonstrates that the Student was making progress, and

       instead assert that the preponderance of evidence in said record

       demonstrates that the Student failed to receive FAPE.

 69.   Admitted, with the caveat that the District’s one paragraph summary

       of the law is insufficiently specific to this case.



                                                                                 8
Case 2:19-cv-01179-LA Filed 09/12/19 Page 8 of 14 Document 11
 70.   Dispute as the ALJ properly determined that the District should pay

       for the cost of the Student to attend Brehm because she properly

       determined that the District failed to provide the Student with FAPE

       during the 2017-18 school year or offer him FAPE in the 2018-19

       school year.

 71.   Dispute as the ALJ properly determined that Brehm was a proper

       placement for the Student. Moreover, in cases such as this, the law

       does not require the private school to meet the same standards as a

       public school in providing FAPE to the Student. Additionally, the

       administrative record clearly shows that the Student has made

       significant progress at Brehm because it has provided him with an

       appropriate education.

 72.   Dispute that the ALJ erred by relying on the record in properly

       determining that Brehm was an appropriate placement for the

       Student.

 73.   Dispute that the ALJ, as trier of fact, failed to sufficiently weigh the

       evidence in the record relating to the propriety of Brehm as an

       appropriate placement for the Student. The administrative record

       clearly shows that the Student has made significant progress at Brehm

       because it has provided him with an appropriate education.

 74.   Dispute that the ALJ erred by rejecting the District’s argument that the

       Parent acted unreasonably as only the District could convene an IEP

       meeting and revise the Student’s IEP, which it failed to do. Further



                                                                                  9
Case 2:19-cv-01179-LA Filed 09/12/19 Page 9 of 14 Document 11
       assert that the Parent had valid reasons for rejecting the proposed IEP

       date and that she never missed an IEP meeting for the Student when it

       was duly noticed and scheduled.

 75.   Dispute that the ALJ, as trier of fact, failed to give proper weight to the

       evidence, which the District proffered regarding the Parent’s actions.



                     FIRST CAUSE OF ACTION
 Relief Under the IDEA (20 U.S.C. § 1415(i)(2); Wis. Stat. § 115.80)

 76.   The Student repeats and reasserts its responses to each of the

       District’s allegations contained in Paragraphs 1-75 as if fully set forth

       herein.

 77.   Admit that the District has a right to bring a civil action to dispute the

       findings of the due process hearing. Dispute that its characterization

       of the standard of review is complete and proper.

 78.   Admit that the district has been harmed by the ALJ’s Decision and

       Order. Dispute that the ALJ’s Decision and Order contains legal errors,

       was not sufficiently reasoned and is not supported by substantial

       evidence and is clearly erroneous.

 79.   Dispute as the preponderance of evidence in the administrative

       record demonstrates that the District failed to provide the Student

       with FAPE during the 2017-18 school year.

 80.   Dispute as the preponderance of the evidence in the administrative

       record demonstrates that the District failed to offer the Student a

       FAPE for the 2018-19 school year.


                                                                               10
Case 2:19-cv-01179-LA Filed 09/12/19 Page 10 of 14 Document 11
 81.   Dispute as the preponderance of the evidence in the administrative

       record demonstrates that Brehm was an appropriate placement for

       the Student.

 82.   Dispute as the preponderance of the evidence demonstrates that the

       ALJ’s Decision and Order properly ordered the District to reimburse

       the Parent for the expenses of the unilateral placement of the Student

       at Brehm due to the District’s failure to provide him with FAPE during

       the 2017-18 school year and its failure to offer him FAPE during the

       2018-19 school year and that Brehm was an appropriate placement

       for the Student.

 83.   Dispute as the preponderance demonstrates that the parent acted

       reasonably and that her actions pose no barrier to the ALJ’s order that

       the District reimburse the parent for its failure to provide and offer

       FAPE to the student.

 84.   Dispute as the Parent is entitled to this Court’s enforcement of the

       ALJ’s properly rendered decision and order.

         FIRST COUNTERCLAIM-PREJUDGMENT INTEREST
 Relief Under the IDEA (20 U.S.C. § 1415(i)(2); Wis. Stat. § 115.80)

 85.   The Student repeats and reasserts its responses to each of the

       District’s allegations contained in Paragraphs 1-84 as if fully set forth

       herein.

 86.   During the due process hearing the Parent presented evidence that

       she had to borrow money to pay the tuition and cover the expenses to




                                                                                11
Case 2:19-cv-01179-LA Filed 09/12/19 Page 11 of 14 Document 11
        send the Student to Brehm and that she had to pay interest and other

        borrowing costs on said loans.

 87.    Although the ALJ’s Decision and Order is fully supported by the

        administrative record, the ALJ failed to make a determination

        regarding the Parent’s claim that the District should pay the pre-

        judgment interest and borrowing costs incurred by the Parent in

        order to obtain FAPE for her son which the ALJ properly determined

        was denied and not offered by the District.

 88.    The Parent continues to incur interest and borrowing costs on her

        loans to send the Student to Brehm and will submit the evidence at

        the time determined by the court as to the total amount of interest she

        has incurred to obtain FAPE for her son.

 89.    The ALJ erred by failing to require the District to reimburse the Parent

        for the interest and borrowing costs, which she has incurred to send

        the Student to Brehm, as requiring the Parent to pay anything towards

        her son’s attendance at Brehm is a denial of the “free” aspect of FAPE.

 90.    The Parent is entitled to a Court award of pre-judgment interest and

        borrowing costs from the District in order to fully compensate her for

        the FAPE that the District denied and failed to offer to her son.

       SECOND COUNTERCLAIM-ATTORNEY’S FEES AND COSTS
         IDEA (20 U.S.C. § 1415(i)(3); Wis. Stat. § 115.80(9))

 91.    The Student repeats and reasserts its responses to each of the

        District’s allegations contained in Paragraphs 1-90 as if fully set forth

        herein.


                                                                               12
Case 2:19-cv-01179-LA Filed 09/12/19 Page 12 of 14 Document 11
      92.    As the prevailing Parent in this matter, the parent is entitled to an

             order requiring the District to reimburse her for all reasonable

             attorney’s fees and costs for the underlying due process hearing and

             for defending the District’s appeal to this court of the ALJ’s Decision

             and Order pursuant to 20 U.S.C. § 1415(i)(3); Wis. Stat. § 115.80(9).

      93.    Accordingly, upon this Court’s finding that the ALJ’s determination

             and order was proper, this Court should Order the District to

             reimburse the Parent for all reasonable attorney’s fees and costs

             incurred in the underlying due process hearing and during this federal

             court proceeding, as well as any interest incurred to pay said fees and

             costs.

                               PRAYER FOR RELIEF

      WHEREFORE, Defendant Student and Parent, respectfully request that the

Court enter judgment as follows:

      A.     That the Court deny any request to stay the ALJ’s Decision and Order;

      B.     That the Court uphold the ALJ’s Decision and Order in its entirety and

             Order the District to reimburse the Parent for the tuition and

             transportation expenses to send her son to Brehm Preparatory

             School;

      C.     That the Court further order the District to reimburse the Parent for

             all pre-judgment interest and borrowing costs which she incurred

             through the loans she took out to send her son to Brehm Preparatory

             School;



                                                                                       13
     Case 2:19-cv-01179-LA Filed 09/12/19 Page 13 of 14 Document 11
      D.     That the Court further order the District to reimburse the Parent for

             all reasonable attorney’s fees and costs, as well as interest she

             incurred to pay those fees and costs in order to prevail in the

             underlying due process hearing and in this federal court action; and

      E.     Any other relief that the Court deems necessary and proper.



Respectfully submitted this 12th day of September, 2019.



                                         s/Jeffrey Spitzer-Resnick
                                         Jeffrey Spitzer-Resnick
                                         Attorney for Defendants J.L. and L.L.
                                         Systems Change Consulting, LLC
                                         430 Sidney St.
                                         Madison, WI 53703
                                         (608) 206-7164
                                         jspitznick@gmail.com




                                                                                    14
     Case 2:19-cv-01179-LA Filed 09/12/19 Page 14 of 14 Document 11
